PECK, C. J.
This ease originated in the chancery court of Henry county, by a bill filed by the appellee as plaintiff, against the appellants as defendants. The objects of the bill were — 1st. To reform a deed of conveyance of certain lands sold by the defendant, R. T. Hudspeth,- to the plaintiff, and correct a mistake in the description of the land as set forth in said deed; and 2d. To set up and enforce a vendor’s lien on the same land, which were afterwards, and before the discovery of the mistake, sold by plaintiff to the defendant, A. J. Hudspeth, the brother of said R. T. Hudspeth.
There can be no doubt that a court of chancery has ample jurisdiction to reform and correct mistakes in deeds and other written instruments, even upon parol evidence, where no statutory provision' intervenes to prevent it.— Adams’ Eq. 168-9, ma. note 1and, if a conveyance to a purchaser has- been accidentally lost or destroyed, so that the purchaser, thereby, is unable to show a good title, the vendor may be compelled to make another deed of conveyance. — Adams’Eq. 167, ma. note a., and Willard’s Eq. 300-1.
On these authorities it was competent for the chancellor to correct the mistake in the description of the land, in the deed of the defendant, R. T. Hudspeth, to the plaintiff, and the deed being lost, or destroyed, it was not improper to require him to execute another deed containing a correct description of the land sold by him to the plaintiff.
■ The mistake was fully admitted in his answer, and that is sufficient to sustain the chancellor’s decree.
The objection made by him, in his answer, to reforming the said deed and correcting the mistake, is without force. The fact that the land was paid for in Confederate money or treasury notes, did not affect the validity of the sale.— Ponder et al. v. Scott, 44, 241. No deceit or fraud on the part of the plaintiff or his agent, by whom the purchase was made, is pretended. The purchase was made in good faith, and the vendor voluntarily received his price, all he asked for his land, in Confederate money, and made a deed *475that he believed, at the time, described the land correctly; but, as he admits in his answer, by his own inadvertence and mistake only described correctly a small part of the land; therefore, it is but the plainest equity and justice to require him to correct his own mistake.
2. The chancellor decided correctly in holding that the plaintiff had a lien on the same lands for the unpaid purchase-money due to him, on the sale made to the defendant, A. J. Hudspeth, before the mistake in the plaintiff’s deed was discovered. Said defendant admits the purchase, and the note given by him to the plaintiff, made an exhibit to the bill, and that the same, with the exception of the credit entered upon it, is due and unpaid. The decree properly declared the said note a lien upon the said lands, and required the same to be paid within the time specified, or that the lands should be sold by the register.
There was no objection made in the chancery court to the frame of the bill, or in the manner of its verification.
The bill charges a combination between the defendants, and although there is a seeming denial on their part, yet no one can read their answers without clearly seeing that said defendants were acting in concert and with a common design — 1st. To defeat the correction of the mistake in the plaintiff’s.deed; and 2d. To avoid the payment of A. J, Hudspeth’s' note, and pave the way to recover back the fifteen hundred dollars already paid to the plaintiff. They were, therefore, properly made joint defendants to-the bill of complaint.
There was no error in dismissing the cross-bills ; no step was taken to make the plaintiff a party to them, by publication or otherwise; no answer was in fact filed, nor were said cross-bills taken as confessed.
They might, for these reasons, be either dismissed, or treated as waived by the defendants. After a careful examination, no reversible error is discovered in the decree of the chancellor, and the same is affirmed at the appellant’s costs,